Without in any way retracting our criticism of that part of the trial court's oral charge upon which a reversal of the judgment was predicated on the original hearing, we are now constrained to hold, upon a very careful analysis of the entire oral charge, and special given charges, that the issue of negligence vel non was fairly submitted to the jury, and that the prima facie error of the language under consideration was thereby cured.
We therefore think and hold that the error in question ought not to work a reversal of the judgment, which is otherwise free from error.
It results that the judgment of reversal must be set aside, and a judgment of affirmance will be entered instead.
Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur. *Page 677